Per Curiam.
A judgment was obtained by the plaintiff for the sum of $420. The suit was to recover commissions for negotiating a lease for a lunch wagon to be located on premises at No. 510-2 Ogden street, Newark, New Jersey. The controversy grows out of the wording of the agreement providing for the payment of commissions. The agreement provides for the payment of commissions, the state of the case shows the words in the original agreement “as soon as” were stricken out and the words “if and when” were substituted before signing. In the agreement, after the promise to pay, as stated above, this clause was added: “The undersigned hereby agrees to pay the said commission of four hundred and twenty dollars if and when the note of five hundred dollars given as part security on the lease, which note is due within thirty *419days of date of lease, is paid by said tenant.” The note was never paid, although the defendant sued on the note and recovered judgment, the execution was returned unsatisfied. We think these words “if and when” added after the promise were intended by the parties to have some meaning, that meaning added to the promcise to pay the commission was of conditional limitation. The words “if and when” are ordinarily words of condition or of conditional limitation. 4 Words and Phrases, p. 3383. The judgment of the District Court of the First Judicial District of Essex County is therefore reversed, with costs.